Citation Nr: 1332988	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-29 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to November 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing in August 2013.  His spouse indicated that he would be unable to attend the hearing due to a severe medical condition necessitating long-term care at a rehabilitation facility.  On the Veteran's behalf, his spouse indicated that he wished to wait for a future visit by a member of the Board of Veterans' Appeals and have his testimony heard then.  

Inasmuch as Travel Board hearings are scheduled by the RO, this case must be returned to the Philadelphia RO to arrange for such a hearing when the Veteran is capable of attending.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing.

By this remand, the Board intimates no opinion as to any final outcome warranted.


No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


